Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 18 and 19 have been cancelled
Claims 1-17 have been submitted for examination
Claims 1-17 have been requested election/restriction requirement
Election/Restrictions



1.	Restriction to one of the following inventions are required under 35 U.S.C. 121:
I.	Claims ((1-3) – ( 9-11))  and (4-6)  and (12-14) and (15-17) are drawn to 
	A method performed by a wireless transmitter for encoding information bits, the method comprising: - receiving set of information bits: - determining a set of parity check bits, wherein each parity check bit in the set of parity check bits is the binary sum of values of all bits in front of it: - concatenating the set of information bits with the set of parity check bits; - polar encoding the information bits into a set of information bits and frozen bits: and - transmitting the encoded set of information bits to a wireless receiver.
	I.1	Claims ((1-3) – ( 9-11))  and (4-6)  and (12-14) and (15-17)   are classified in CPC H03M13/2906.
II.	Claims 7 and 8 are drawn to A method performed by a wireless transmitter for encoding information bits, the method comprising: - receiving  a set of information bits; - generating  a set of parity check bits based on a systematic block code on the least reliable bits of the set of information bits; - concatenating the set of information bits 
II.1	Claims 7 and 8 are classified in CPC H03M13/2906.

2.	The Examiner note that groups I and II are independent and distinct inventions that requires separate search strategy with different claim limitations.
	Inventions group  I is not related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope, and if it is shown that at least one subcombination is separately usable. 
	In the instant case, invention subcombination group I has separate utility that is operable that 
Comprises: each parity check bit in the set of parity check bits is the binary sum of values of all bits in front of it: 
	
	Whereas, In the instant case, invention subcombination group II has separate utility that is 
	a set of parity check bits based on a systematic block code on the least reliable bits of the set of information bits; 

3.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

	Group II, claims 7 and 8, drawn to  a set of parity check bits based on a systematic block code on the least reliable bits of the set of information bits; 
.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

3.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SAMIR W RIZK/Primary Examiner, Art Unit 2112